Title: Robert Fulton to Thomas Jefferson, 7 April 1813
From: Fulton, Robert
To: Jefferson, Thomas


          Dear Sir New York April 7th 1813
          Much business having crowded upon me since the death of the Chancellor, I have not paid so early attention to your letter as I have wished, I hope the Dynamometer answered your purpose; as I have no use for it and you may be making some further experiments you will pleas to keep it, until I have occasion for it, when I will let you
			 know,—Mr Quinseys soapstone Stove gives out much heat with little fuel. its durability and total conveniences or defects are not I think as yet sufficiently tested by time; he has many handsome forms and although the stone
			 will not receive a polish he has contrived to make them ornamental: his fire places I think too small for they would hardly receve a half peck of chips and therefore require frequent feeding they are
			 good for a Library or cabinet where studious men do not require to see the fire, and as a handsome one can be had for 150$ you cannot risque much in the experiment, by ordering one, which however must not be sent until our coasters can go with safety,
			 Like the swedish or
			 russian Russian Stoves the principle of this one, is to make many circulations of the flame and Smoke to deposit the heat in a mass of Brick forming a kind of small brick kiln in the room, which gives the heat out in a long time 
			 An ingenious Yanke has done this in a very good Style in Some houses in New york He cuts open the old fireplace for ten or 12 feet high as from A to B thus forming a recess in the wall neatly plastered he then builds his stove of Brick with an open fireplace in the recess, but detatched from the recess on the Back and Sides the fire place is about 2 feet high by 18 inches wide and sufficiently contracted to cause a draught.
			 the flame and smoke circulates through many passages all of Brick and thus forms a mass of heated materials in the room. there are in it passages to receive air from the outside of the room or
			 house
			 where it becomes heated and enters the room with its full charge of oxygene oxygen the whole is plastered and may have an ornamental front of marble as here deleneated it costs about 40 dollars, And I realy think it the best thing yet introducd into our country Should you wish to prove its good qualities I advise that you send here for the constructor who has the practical
			 knowledge his travelling expences will cost about 40 dollars and if you approve of one such fire place you can then have many, please to command me; in this or any thing in which I can serve you—I am not
			 Idle as to
			 Torpedoes, but secrecy is
			 necessary,
			 When peace return or in 4 or 5 years from this date I Shall have a line of steam boat From Qubeck to Mexico and to St Mary’s the rout is up the St Laurence over Lake Champlain down the Hudson to Brunswick down the delaware to Phila, By land carriage to Pittsburgh down the ohio and mississippi to Red River up it to above nachitochez the total land carriage about 500 miles the other rout to St mary’s land carriage not more than 200 miles the most of those boats are now constructing.—
          No one can feel so sinsibly as I, do the loss of the excellent Barlow for none  knew him as well as I did.—
          I am Sir with Sincere esteem and respect
          your. Robt Fulton
        